Citation Nr: 1022421	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-29 771	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
H served in Vietnam from October 1967 to October 1968 and 
received the Combat Infantry Badge.  His military 
occupational specialty was Ind Fire Crmn.  He participated in 
the Vietnam Counter Offensive Phase III and TET Counter 
Offensive.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously before the 
Board in December 2009 and Remanded for additional 
development and readjudication.  
(In April 2010, the RO granted service connection for 
tinnitus and assigned a 10 percent evaluation.)    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Following a review of the Veteran's claims file, the Board 
finds that development requested in its December 2009 remand 
has not been performed.  In Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Court concluded that the Board had erred 
when it considered a claim when the RO had not conformed to 
the dictates of the earlier Board remand.  

As noted in the December 2009 Remand, during VA examination 
in September 2006, the examiner indicated review the claims 
file including the 1967 separation examination and post-
service employment hearing tests, which showed progressive 
decline in hearing between 1984 and 2000.  However he failed 
to address several audiological examinations in 1971 as well 
as the Veteran's statement regarding etiology made shortly 
after service.  In its Remand, the Board conceded combat 
noise exposure and determined that the August 1971 
audiological examinations should have been considered by the 
VA examiner.  Accordingly, the AMC/RO was instructed to 
schedule the Veteran for a VA examination to determine the 
likelihood that any currently diagnosed hearing loss was 
caused by acoustic trauma in service or by occupational noise 
exposure after service.

Unfortunately, while the Veteran was provided a VA 
examination in February 2010, the VA examination report is 
inadequate for adjudication purposes.  Specifically, the 
proffered medical opinion provided a diagnosis of bilateral 
sensorineural hearing loss, asymmetric, worse in the left ear 
and bilateral impacted cerumen, but the examiner failed to 
mention the August 1971 audiometric examinations, much less 
discuss their significance to the Veteran's claim and thus 
the examination report is clearly not responsive to the 
remand order.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain an addendum 
to the February 2010 VA examination.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the addendum.  After a review of the 
record on appeal, the examiner must 
provide an opinion as to whether there is 
clear and convincing evidence that the 
Veteran's hearing loss is not due to 
combat noise exposure.  

The addendum report must be based on a 
review of the entire claims folder.  Any 
opinion provided should include 
discussion of specific evidence of 
record, particularly the August 1971 
audiometric examination reports.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  However, another 
examination of the Veteran need not be 
conducted in this case unless the 
examiner believes this is necessary.  A 
rationale should be provided for all 
opinions expressed.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained since the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

